DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sabing Lee on 04/01/2022.
The application has been amended as follows: 
Claim 77: The system of Claim 69, wherein the delivery device further comprises a sheath slidably and concentrically disposed over the outer catheter, wherein the sheath is configured to be disposed over the distal section of the outer catheter during delivery of the mitral valve prosthesis.
Claim 78 is canceled. 
Claim 79 is canceled. 
Claim 80 is canceled. 
Claim 81 is canceled. 
Claim 82 is canceled. 
Claim 83 is canceled. 
Claim 84 is canceled. 
Claim 85 is canceled. 
Claim 86 is canceled. 
Claim 87 is canceled. 
Claim 88 is canceled. 
Allowable Subject Matter
Claims 69-77 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches a system for treating mitral regurgitation that includes the combination of recited limitations in claim 69. The art alone or in combination did not teach wherein an atrial region configured to be positioned within a left atrium of a patient, wherein the atrial region comprises a plurality of triangular fingers that extend radially outwardly when the expandable frame is in the expanded configuration to form a flat surface configured to cover an atrial surface adjacent the native mitral valve; an annular region configured to be positioned within a native mitral valve annulus of the native mitral valve; a ventricular region configured to be positioned downstream of the annular region, wherein the ventricular region has a larger cross-sectional dimension than a cross-sectional dimension of the annular region when the expandable frame is in the expanded configuration; and a plurality of ventricular anchors extending from the ventricular region in an upstream direction toward the atrial region when the expandable frame is in the expanded configuration, at least some of the plurality of ventricular anchors being sized and configured to extend behind a native leaflet of the native mitral valve to capture the native leaflet between the ventricular anchors and the ventricular region of the expandable frame; and a plurality of prosthetic valve leaflets positioned within the expandable frame configured to allow antegrade blood flow in a downstream direction from the atrial region toward the ventricular region and prevent retrograde blood flow in an upstream direction from the ventricular region toward the atrial region; and a delivery device for delivering the mitral valve prosthesis to the native mitral valve, the delivery device comprising: an outer catheter having a proximal section and a distal section configured to contain at least a portion the mitral valve prosthesis therein with the expandable frame in the collapsed configuration; and an inner catheter extending within the outer catheter and configured to releasably engage anchoring tabs on the expandable frame; wherein the delivery device is controllable to slide the outer catheter relative to the inner catheter to cause at least a portion of the expandable frame to at least partially expand to the expanded configuration. The closest prior art of record House et al. (U.S. Patent No. 8,801,776 B2) fails to disclose the above limitations and would not obvious to modify because of its divergent ventricular anchor structure and function. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/Primary Examiner, Art Unit 3771